Citation Nr: 0726081	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had service from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that rating decision, the RO denied 
service connection for PTSD.  The veteran's disagreement with 
that decision led to this appeal.

The veteran's claims file was later transferred to the 
Cheyenne, Wyoming RO.  In October 2006, the veteran testified 
before the undersigned Veterans Law Judge via video 
conference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has PTSD due to events he 
experienced in Vietnam.  He was provided a VA psychiatric 
examination in November 2005.  The examiner diagnosed PTSD.  
There are medical records in the claims file in which the 
veteran is found to have PTSD related to his service in 
Vietnam.

The veteran has alleged several stressors caused his PTSD, 
including witnessing rocket attacks, shelling and small arms 
fire while performing guard duty at Long Binh, Vietnam 
between November 1969 to October 1970.  On multiple 
occasions, the RO sought additional details and information 
regarding the alleged stressors in order to be able to obtain 
credible supporting evidence that these stressors occurred.  
The veteran has indicated that he has submitted all details 
and information he has regarding the alleged stressors.  In a 
November 2005 memorandum, the RO found that the veteran had 
submitted insufficient information regarding the alleged 
stressors to attempt verification of these stressors.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

The record does not show and the veteran has not claimed that 
he engaged in combat.  Therefore, the veteran's testimony 
must be corroborated by credible supporting evidence.

The veteran's DD 214 shows that the veteran was a clerk 
typist.  As noted, however, he has testified that he 
performed guard duty at Long Binh, Vietnam and that he was 
subjected to various weaponry fire during that time.  
Personnel records show that the veteran was stationed at the 
headquarters of the 1st Signal Brigade from November 1969 to 
October 1970 ("HHC 1st Sig Bde USARPAC-Vietnam").  

The RO determined that the veteran did not provide sufficient 
information to verify his claimed in-service stressors and 
the veteran has in fact informed VA that he has no additional 
identifying information.  However, the record does contain 
his service personnel records, which identify that he was in 
fact at Long Binh while on active duty and the approximate 
dates he was there.  The Board notes that it is not necessary 
for the veteran to have been actively involved in every part 
of the stressful event claimed.  Indeed, it is sufficient for 
the veteran to have been in proximity to the event, with the 
verification of every detail of involvement not being 
necessary.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).

After considering the veteran's testimony and the holding of 
United States Court of Appeals for Veterans Claims (Court) in 
Pentecost, the Board finds that VA must provide the veteran 
with additional assistance to attempt to verify his claimed 
in-service stressors of witnessing or being subjected to 
rocket attacks, shelling and small arms fire.  Accordingly, 
the AMC/RO must provide a summary of the veteran's claimed 
in-service stressors, such as it is, to include the 
information he provided at his recent Board hearing, and 
copies of all available service personnel records, showing 
service dates, duties, and units of assignment, to the Joint 
Services Record Research Center (JSRRC) (formerly United 
States Armed Services Center for Unit Records Research 
(CURR)) for the purpose of verifying the noted in-service 
stressors.

In addition, after review of the notification letters of 
record, the Board finds that upon remand the AMC/RO should 
issue a corrective Veteran Claims Assistance Act of 2000 
(VCAA) notification letter.  Specifically, this letter should 
inform the veteran of the unique elements of a PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The notification letter should inform 
the veteran of the elements of a PTSD 
claim.  The letter should: (a) inform 
the veteran about the information and 
evidence not of record that is necessary 
to substantiate the claim for the 
benefit sought; (b) inform the veteran 
about the information and evidence that 
VA will seek to provide; (c) inform the 
veteran about the information and 
evidence the veteran is expected to 
provide; and (d) request that the 
veteran provide any evidence in the 
veteran's possession that pertains to 
the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The AMC/RO must provide a summary of 
the veteran's claimed in-service 
stressor of witnessing rocket attacks, 
shelling and small arms fire, along with 
copies of the available service 
personnel records, showing service 
dates, duties, and units of assignment, 
to JSRRC.  All responses to the stressor 
verification request, to include 
negative responses, should be included 
in the claims file.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



